DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 8, and 11-15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is U.S. Pre-grant Publication 2011/0283560 to Portzline et al. cited in previous Office action (herein Portzline).  Portzline teaches a midsole for footwear having multiple response property areas having blended transitions zones disposed therebetween (abstract) wherein the multiple response property areas and the differences between then are characterized by properties such as density and durometer (paragraph 0019) and are formed of materials having differing properties (paragraph 0021) such as polymer foam pellets (paragraph 0034).  Portzline teaches that the blended transition zones disposed between the multiple response property areas refer to intermingling and/or intermixing of materials having different response properties (paragraph 0019).  Portzline teaches that a first response property material can have a higher density or durometer than a second response property material (paragraph 0022).  Portzline teaches that the midsole is produced by filling a jig with pellets of different response property materials and removing the jib thereby permitting the pellets to intermingle (paragraphs 0036-0037).  However, as demonstrated in the Declaration filed 21 June 2021 under 37 C.F.R. 1.132 (herein the Miyazaki declaration) demonstrates that such a process does not result in the claimed transitions from the first to the third to the second parts (see page 4).  Therefore, Portzline does not teach the claimed transitions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.